          Case 5:94-cr-00064-C Document 802 Filed 06/26/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff,       )
                                             )
vs.                                          )   Case Number CR-94-64-1-C
                                             )
TIMOTHY SHAUN JOHNSON,                       )
                                             )
                            Defendant.       )

                     MEMORANDUM OPINION AND ORDER

       In response to the Tenth Circuit’s request for clarification, the Court provides the

following:

       Relying on the First Step Act of 2018 (“FSA 2018”), Defendant sought a reduction

in his sentence. After considering the relevant facts and law, the Court declined to reduce

Defendant’s sentence. The Court determined that application of the FSA 2018 and the

Fair Sentencing Act of 2010 (“FSA 2010”) did not alter Defendant’s guideline range. The

Court found as a matter of law that under the FSA 2018 any resentencing occurs pursuant

to 18 U.S.C. § 3582(c)(1)(B), which limits the scope of resentencing authority to the

triggering statute (such as the FSA 2018) rather than a broad authorization to resentence as

found in § 3582(c)(2). Thus, because Defendant’s guideline range did not change, the

Court did not have authority to reduce his sentence.
  Case 5:94-cr-00064-C Document 802 Filed 06/26/20 Page 2 of 2



IT IS SO ORDERED this 26th day of June, 2020.




                                 2
